Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims recite “less than about 1 second”. The phrase is a relative which renders the claim indefinite. The phrase “less than about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12,18 is/are rejected under 35 U.S.C. 103 as being obvious over Herbert et al (US 2014/0374392) in view of Brandt et al (US 2008/0169272).

Herbert discloses for claim 1: 1. A plasma arc torch system comprising a plasma arc torch 30 and a torch receptacle (32, ¶¶23,24,25,fig 2,3), the torch receptacle comprising:  5a body 32 having a first end 34,49 and a second end 35,50, wherein the first end defines a plurality of gas ports 40,42,44,46 fluidly connected to a plurality of gas supplies (fig 2,3,5,6, ¶25) and the second end is configured to deliver a plurality of gases from the plurality of gas supplies to the plasma arc torch(48,fig 2,3,5,6); a gas channel between the gas ports and a gas discharge at the second end of the 10body 34,50; and a valve system (48,fig 6) disposed within the body and fluidly connected to the gas channel to manipulate a gas flow of the plurality of gases through the gas channel(¶¶25,28,39); wherein the valve system is configured to block at least one flow of at least one of the plurality of gases entering the body, thereby delivering at least one of the plurality of 15gases to the plasma arc torch(88,90,fig 7,¶¶ 8,29,32,33,35,36,38,39), , wherein the valve system 
The claim differs in that the valve system is configured to transition between a first gas of the plurality of gases and a second gas of the plurality of gases in less than about 1 second.
Brandt teaches in ¶65 “a 100 millisecond ramp down time period would be considered faster than a 500 millisecond time period for the same ramp down cycle” and in ¶¶19,75 programmable valves for this that can be multiples.
The advantage is maintaining quality of cut.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious before the effective filing date of the claimed invention to modify Herbert by valves as taught by Brandt reducing time periods as recited for maintaining quality of cut.
Examiner further notes that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the valve configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable organization/settings/controls involves only routine skill in the art. One would have been motivated to make such improvement for the purpose of reducing cost and increase through flow of product.  It is noted that applicant merely claims a broad functional result and not a specific structural requirement to reach this claimed function thus reasonable considered to be mere optimization.

203. The plasma arc torch system of claim 1, wherein the valve system comprises a multiway valve(48,fig 6, ¶ 28 shuttle valve). 
4. The plasma arc torch system of claim 3, wherein the multiway valve 48 is configured to transition between the first gas of the plurality of gases and the second gas of the plurality of gases in less than about 1 second(66,68,88,90,fig 7, time is implicit). See the rejection of claim 1.
5. A plasma arc torch system comprising a plasma arc torch and a torch receptacle, the torch receptacle comprising: a body having a first end and a second end, wherein the first end defines a 30plurality of gas ports fluidly connected to a plurality of gas supplies and the second end is 17PATENT APPLICATION Attorney Docket No.: HYP-174D1C1 configured to deliver a plurality of gases from the plurality of gas supplies to the plasma arc torch; a gas channel between the gas ports and a gas discharge at the second end of the body; and  5a valve system (48,fig 6) disposed within the body and fluidly connected to the gas channel to manipulate a gas flow of the plurality of gases through the gas channel(¶¶25,28,39); wherein the valve system is configured to select between the plurality of gases entering the plurality of gas ports by selectively blocking at least one flow of at least one of the plurality of gases entering the body, thereby delivering at least one of the plurality 10of gases to the plasma arc torch(88,90,fig 7,¶¶ 8,29,32,33,35,36,38,39) , wherein the valve system is configured to transition between a first gas of the plurality of gases and a second gas of the plurality of gases in less than about 1 second.  See the rejection of claim 1.
6. The plasma arc torch system of claim 5, wherein at least one of the plurality of gases is a plasma gas(66,68,¶¶38,39).  

 8. The plasma arc torch system of claim 7, wherein the multiway valve is configured to transition between the first gas of the plurality of gases and the second gas of the plurality of gases in less than about 1 second(66,68,88,90,fig 7, time is implicit). See the rejection of claim 1. 
9. A plasma arc torch system (59,fig 6) comprising a plasma arc torch and a torch receptacle, the torch receptacle comprising: a body having a first end and a second end, wherein the first end defines a 25plurality of gas ports fluidly connected to a plurality of gas supplies and the second end is configured to deliver a plurality of gases from the plurality of gas supplies to the plasma arc torch; a gas channel between the gas ports and a gas discharge at the second end of the body;  30a valve system disposed within the body and fluidly connected to the gas channel to manipulate a gas flow of the plurality of gases through the gas channel;  18PATENT APPLICATION Attorney Docket No.: HYP-174D1C1 wherein the valve system is configured to select between the plurality of gases entering the plurality of gas ports by selectively blocking at least one flow of at least one of the plurality of gases entering the body, thereby delivering at least one of the plurality of gases to the plasma arc torch(88,90,fig 7,¶¶ 8,29,32,33,35,36,38,39) , wherein the valve system is configured to transition between a first gas of the plurality of gases and a second gas of the plurality of gases in less than about 1 second; and  5a vent valve configured to vent at least one of the plurality of gases to atmospheric pressure(48,50,52,fig 6).  
10. The plasma arc torch system of claim 9, wherein at least one of the plurality of gases is a plasma gas(66,68,¶¶38,39).  
11. The plasma arc torch system of claim 9, wherein the valve system comprises a multiway valve(48, ¶ 28 shuttle valve). 

The claims at best differ in that the valve system is not expressed completely and represented schematically in ¶¶ 28 as a shuttle valve, 29 as a brass piston, 30 as a solenoid. However these teachings are interpreted as a valve system as recited and as having a multiway valve used to manipulate gas flow and the time recitation is implicit. 
18. A plasma arc torch system comprising a plasma arc torch and a torch receptacle, wherein the torch receptacle comprises a valve system configured to manipulate a flow of fluids to a plasma arc torch, wherein the valve system is configured to transition between a first gas of the plurality of gases and a second gas of the plurality of gases in less than about 1 second, the torch receptacle further comprising(¶¶25,28,39): a means for supplying the first gas of the plurality of gases to the plasma arc torch 10through the valve system(¶¶25,28,39); and a means for activating the valve system to limit further flow of the first gas of the plurality of gases to the plasma arc torch(¶¶25,28,39) (88,90,fig 7,¶¶ 8,29,32,33,35,36,38,39). See the rejection of claim 1. 
 
Note: kindly kept a clear line of demarcation among related cases including 15287694, 15474683, 16351349.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record. Brandt teaches the valves and time period.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763